The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: May two or more school districts join together to hire a building superintendent to oversee construction projects and pay the building superintendent's salary from force account funds ? By virtue of 70 O.S. 5-123 [70-5-123] (1971), school districts may make improvements and erect new buildings on a force account basis thereby avoiding the necessity for a general construction contractor on the particular job or jobs involved. Thus, if a school district chooses to act as the general contractor, the compensation for ar overseer or building superintendent in charge of said construct on job would be a valid expenditure of funds from force account monies. Your question contemplates, however, two or more school districts joining together in hiring an individual to oversee the separate projects ongoing in two or more school districts. Although cooperative contracts and cooperative agreements between school districts authorized by 70 O.S. 5-117 [70-5-117] and 70 O.S. 5-117.1 [70-5-117.1] (1979) address a variety of situations, no authority exists authorizing a joint contract for hiring a building superintendent to supervise projects of multiple school districts. Separate employment contracts or arrangements between the same individual and each school district achieve the same purpose and are not prohibited, but mutual contracts between two or more school districts with an individual for the purposes set forth in your question are not authorized.  It is, therefore, the official opinion of the Attorney General that your question be answered as follows: A binding agreement between two or more school districts to hire a particular individual to oversee ongoing construction on a force account basis within said school districts is not authorized by law.  (MICHAEL JACKSON) (ksg)